Title: From George Washington to William Stephens Smith, 16 December 1782
From: Washington, George
To: Smith, William Stephens


                        
                            Dear Sir
                            Head Quarters Decr 16 1782
                        
                        Your Letter of the 12th Instant was deliverd me yesterday with its several inclosures, and I am to thank you
                            for the intelligence it contains.
                        I have myself seen the Work at Dobbs ferry, but cannot agree with you as to its indefensible State; it never
                            was calculated to withstand a serious attack, but has always been supposed equal to any small party that might attempt it
                            by a Coup de Main; and as that Post is assigned for the only communication we have with the Enemy, it appears, if not the
                            only, at least the best place where the duties of your Office can be performed.
                        The intercourse which you say is daily increasing between the inhabitants of the lower country and the Enemy
                            is indeed alarming and if possible should be broke up—I wish as you are upon the spot and acquainted with the circumstances
                            and nature of it, that you would suggest the measures which you think will be more effectual for that purpose, and I
                            will give them every support in my power.
                        The Refugee you mention is at West Point—you may send him on Parole if he cannot be exchanged. with great regard I am Dear Sir Your most Obedient Servant

                    Go: Washington